Citation Nr: 1735051	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis, left heel.

2.  Entitlement to service connection for eczema of the face.

3.  Entitlement to a rating in excess of 10 percent for left knee strain with scar, status post ACL repair (left knee disability).

4.  Entitlement to a rating in excess of 20 percent for plantar fasciitis, right heel (right heel disability).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD
  
Hellen Papavizas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), which include the Veteran's claims for service connection for residuals of breast reduction surgery, for plantar fasciitis of the left heel, and for eczema of the face, as well as the claims listed above.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 30 days so that the veteran could submit additional evidence.  A transcript of that hearing has been associated with the claims file. 

In November 2015, the Board granted service connection for service connection for residuals of breast reduction surgery and remanded the remaining claims on appeal for further development.

In July 2016, the AOJ granted the Veteran service connection for plantar fasciitis of the left heel with a 30 percent rating, effective December 9, 2011, and a 50 percent rating, effective May 9, 2011; and service connection for eczematous dermatitis of the face and hands with a 10 percent rating, effective December 9, 2011.

In addition, in the July 2016 rating decision, the AOJ also increased the Veteran's rating for plantar fasciitis of the right heel to 20 percent, effective August 1, 2008, and awarded a 10 percent rating for the left knee, effective July 23, 2010.  Although the AOJ characterized the left knee issue as a separate grant of service connection for left knee instability, the Board construes this award as a grant of a separate 10 percent rating for the left knee disability currently on appeal.  Therefore, the Board has jurisdiction over this matter as well as the rating for plantar fasciitis of the right heel.

The issue of an increased rating for a right heel disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran's claims for service connection for plantar fasciitis of the left heel and for eczema of the face were granted in full, neither of which has been disputed.

2.  For the entire appeal period, the Veteran's service-connected left knee strain with scar, status post ACL repair has been manifested by slight recurrent subluxation or lateral instability; noncompensable limitation of extension with painful motion; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; and noncompensable limitation of flexion with painful motion.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of an appeal of the Veteran's claim for service connection for plantar fasciitis of the left heel have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for dismissal of an appeal of the Veteran's claim for service connection for eczema of the face have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  For the entire appeal period, the criteria for a rating in excess of 10 percent rating for service-connected left knee strain with scar, status post ACL repair have not been met on the basis of recurrent subluxation or lateral instability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.71a, Diagnostic Code 5257 (2016).

4.  For the entire appeal period, the criteria for a rating in excess of 10 percent rating for service-connected left knee strain with scar, status post ACL repair have not been met on the basis of limitation of extension.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.71a, Diagnostic Code 5261 (2016).

5.  For the entire appeal period, the criteria for a 20 percent rating for service-connected left knee strain with scar, status post ACL repair have been met on the basis of dislocated semilunar cartilage.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2016).

6.  For the entire appeal period, the criteria for a 10 percent rating for service-connected left knee strain with scar, status post ACL repair have been met on the basis of limitation of flexion.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).

Prior to the promulgation of a decision in this appeal and after certification of the appeal of this issue to the Board, in July 2016, the AOJ awarded the Veteran service connection for plantar fasciitis of the left heel with a 30 percent rating, effective December 9, 2011, and a 50 percent rating, effective May 9, 2011; and service connection for eczematous dermatitis of the face and hands with a 10 percent rating, effective December 9, 2011.  

These awards constitute a full grant of the benefits sought on appeal.  As such, and since the Veteran has not yet expressed any disagreement with the July 2016 rating action, these issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Because there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

III.  Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; see Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Shinseki, 23 Vet. App. 9 (2009).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran seeks an increased rating for her left knee strain with scar, status post ACL repair (left knee disability). 

In May 2012, the AOJ continued a 10 percent rating for the left knee disability under DC 5261.  In July 2016, the AOJ awarded the Veteran a separate 10 percent rating for the left knee disability under DC 5257, effective July 23, 2010.

Normal ranges of motion of the knee are to 0 degrees for extension and to 140 degrees for flexion.  See id., Plate II (2016).

Under DC 5261 for limitation of leg extension, a 10 percent disability rating is warranted for knee extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

Under DC 5257 for recurrent subluxation or lateral instability of the knee, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is appropriate where subluxation or lateral instability is moderate.  And a 10 percent rating is appropriate where subluxation or lateral instability is slight.  See id., DC 5257.

The Evidence

The Board has reviewed all pertinent evidence of record, the most salient of which is summarized below.

VA treatment records primarily reflect complaints of left knee pain.

In April 2012, the Veteran underwent VA knee examination.  The Veteran reviewed her past in-service and post-service left knee surgical history, including repeat arthroscopic debridement in 2010.

Physical examination revealed, on initial and repetitive range of motion testing, left knee flexion to 110 degrees with objective evidence of painful motion at 110 degrees, and extension to 0 degrees without objective evidence of painful motion.  Functional loss from limited range of motion was noted as less movement than normal and pain on movement.  The Veteran stated that she has daily flare-ups of varying lengths of time but failed to describe any symptoms she experiences during these flare-ups.  Tenderness of the left knee on palpation was noted.  Strength was normal, and there was no instability, patellar subluxation or dislocation, or other additional conditions found.  No meniscal conditions or meniscectomy were noted.  The examiner, however, observed that the Veteran's prior left knee surgeries had resulted in limited and painful motion in the left knee.  Diagnostic testing results include tibial and femoral channeling for ACL repair and femoral anchor in place.  The Veteran denied use of any assistive device for ambulation.  The examiner also observed a 6 centimeter anterior and multiple arthroscopy scars all of which were well healed and did not affect joint function.  Finally, the examiner found that the Veteran experiences mild to moderate left knee disability, whose functional impact results in difficulty with prolonged standing, walking, and climbing.

In August 2012, the Veteran underwent arthroscopy of the left knee, partial left medial and lateral meniscectomy, chondroplasty, and debridement of partial ACL tear.  Her postoperative diagnosis was left knee degenerative arthritis, tear of left medial and lateral meniscus, and partial ACL tear.

The Veteran underwent a course of therapy with a private practitioner from August 2012 until November 2012.  In September 2012 and October 2012, the Veteran complained of left knee instability.  A November 2012 discharge summary reflects that she initially presented with left knee pain, decreased strength, decreased range of motion, and difficulty with activities of daily living and gait.  However, with physical therapy, the Veteran's left knee improved significantly: pain was reduced to 0 on a scale of 10, strength was restored to normal, and active range of motion extended from 0 to 140 degrees.  Functional range of motion was achieved, and it was noted that further functional range of motion could be achieved by the Veteran at home.  Due to this improvement, the Veteran has discharged from physical therapy.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  With respect to her left knee, the Veteran stated that she began to experience left knee popping and "sliding out" in about late 2011 or early 2012, which is what prompted her to file a claim for an increased rating.  See id. at pg. 33.  She further explained that she underwent left knee surgery in August 2012 due to the knee popping, after which she was given a knee sleeve to wear.  Id.  at pg. 34.  The Veteran affirmed that she continues to experience the left knee "popping out of place," locking, and stiffness with instability.  Id. at pgs. 35-36.   

A December 2015 VA treatment record noted a complete of bilateral knee pain with worse pain in the left knee.  A contemporaneous VA diagnostic report revealed left knee stable mild 3 compartment osteoarthritis and post-operative ACL reconstruction.

A March 2016 VA treatment record reflects the Veteran's complaints of left knee pain and lateral popping which occurs with walking and which started six months earlier.

In May 2016, the Veteran again underwent VA examination of the left knee.  The Veteran reported that she has had left knee pain since service.  She rated her pain at 8 on a scale of 10 when sitting and at 10 out of 10 when standing.  Additionally, she stated that she was unable to drive long distances.

Physical examination revealed, on initial range of motion testing, left knee flexion to 90 degrees and extension to 0 degrees.  Pain was noted at rest, with flexion and extension, with weight bearing, and with palpation to the joint.  No repetitive use testing was performed due to pain.  Objective evidence of crepitus was noted.  The examiner determined that pain, fatigue, weakness, lack of endurance, and incoordination with repeated use over time but was unable to describe this impact in terms of range of motion.  The Veteran did not disclose any left knee flare-ups.  Muscle strength was near normal upon flexion and extension and rated at a level of 4 on a scale of 5, with 5 being normal strength.  No muscle atrophy or ankylosis was observed.  Joint stability testing was performed and only lateral instability was deemed abnormal: rated as 1+ on a scale of 1+ to 3+.  Anterior and medial instability were both normal.  No other knee impairment was identified.  However, the examiner found that the Veteran has a left meniscal tear with frequent episodes of joint pain, apparently following left knee surgery in August 2012.  The examiner noted left knee scars from the Veteran's surgeries, but the scars were not found to be painful or unstable and did not have a total area equal to or greater than 39 square centimeters.  The report also reflects the Veteran's regular use of a knee brace.  Finally, the examiner found that the Veteran's left knee disability impairs her ability to sit, stand, or walk for prolonged periods of time; requires her to take frequent breaks, and prevents her from running, kneeling, squatting, and driving long distance without stopping for breaks.  

Rating Under DC 5261.

The evidence of record shows that the Veteran's left knee extension has consistently extended to 0 degrees, as indicated in the VA examination reports of April 2012 and May 2016.  No pain was noted with extension at the April 2012 VA examinations, but pain was observed with extension at the May 2016 VA examination which prevented repetitive range of motion testing.  Although no left knee flare-ups were disclosed at the May 2016 VA examinations, flare-ups were noted at the April 2012 VA examination, but no description was offered concerning any symptoms or functional impairments experienced during flare-ups.  Moreover, none of the Veteran's statements demonstrate difficulties with left knee extension in particular.  Accordingly, the Board finds that the weight of the evidence is against the assignment of a rating in excess of 10 percent for limitation of left knee flexion under DC 5261 at all times during this appeal, as the Veteran's left knee disability has not manifested in knee extension limited to 20 degrees or more.

Rating Under DC 5257.

The April 2012 VA examination report was negative for any left knee instability or recurrent subluxation.  Although the Veteran complained of some left knee instability in September 2012 and October 2012 during the course of her physical therapy, the November 2012 discharge summary is negative left knee instability.  However, the May 2016 VA examination report, to which the Board ascribes high probative value, showed abnormal lateral instability, which was rated at 1+ on a scale of 1+ to 3+, amounting to no more than a slight level of disability.  Given the Veteran's minimal complaints of instability throughout the course of appeal and given the minimal rating of 1+ for the lateral instability, the Board finds that there is insufficient evidence justifying a rating in excess of 10 percent under DC 5257 for recurrent subluxation or lateral instability of the left knee at any time relevant to this appeal.  

Rating Under DC 5258.

Under DC 5258 for dislocated semilunar cartilage, a 20 percent rating is warranted for frequent episodes of locking, pain, and effusion.  See 38 C.F.R. § 4.71a, DC 5258.

In August 2012, the Veteran underwent surgery for, among other things, partial left medial and lateral meniscectomy, resulting in a postoperative diagnosis of tear of left medial and lateral meniscus.  A March 2016 VA treatment record reflects the Veteran's complaints of left knee pain and lateral popping which started six months earlier.  During the May 2016 VA examination, the examiner found that the Veteran suffered from left meniscal tear and suffered from with frequent episodes of joint pain following left knee surgery in August 2012 and noted objective signs of crepitus.  In addition to this medical evidence, the Veteran testified at the March 2015 hearing that she experienced left knee popping and "sliding out" prior to her August 2012 surgery and also continued to experience left knee "popping out of place," locking, and stiffness with instability afterward.  The Board finds that the Veteran's symptoms of pain, popping, locking, and sliding out of place, as demonstrated by her testimony and the medical evidence of record, most closely approximate the criteria for a 20 percent rating under DC 5258 and are not compensated by any other diagnostic code currently utilized to rate her left knee disability.  Accordingly, the evidence supports a finding that a separate rating under DC 5258 is warranted during the entire appeal period.  Because 20 percent is the maximum rating allowed under DC 5258, no higher rating may be awarded under this code.
Rating Under DC 5260.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.

Under DC 5260 for limitation of leg flexion, a noncompensable rating is warranted if knee flexion is limited to 60 degrees; a 10 percent disability rating is assigned for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See id., DC 5260.

Separate ratings under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

During the April 2012 VA examination, the Veteran's left knee flexion was limited to 110 degrees with objective evidence of painful motion at 110 degrees.  During May 2016 VA examination, left knee flexion was limited to 90 with painful motion observed.  Diagnostic reports confirm that the Veteran has osteoarthritis of the left knee.  Because the Veteran's limitation of flexion is noncompensable and because such limitation of motion is objectively confirmed by findings of painful motion, a 10 percent rating under DC 5260 is warranted for the Veteran's left knee disability at all times relevant to this appeal.

Rating under other Diagnostic Codes.

The Board notes that because there is no evidence of ankylosis (DC 5256), symptomatic removal of cartilage, semilunar (DC 5259), impairment of tibia and fibula (DC 5262), or genu recurvatum (DC 5263), consideration of a higher evaluation under these diagnostic codes is not warranted for the left knee disability at any time during this appeal.

Similarly, the Board notes that the relevant lay and medical evidence of records clearly demonstrates that the Veteran does not have any left knee scarring that is deep and nonlinear, encompasses an area of at least 929 square centimeters, painful or unstable, or that cause any other disabling effects.  Therefore, there is no basis for a separate rating under DC 7801 (for deep, nonlinear scars covering an area at least 39 square centimeters), DC 7802 (for superficial, nonlinear scars covering an area at least 929 square centimeters), DC 7804 (for painful or unstable scars), or DC 7805 (for scars causing other disabling effects not considered by the foregoing diagnostic codes).

IV.  Other Considerations

The matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the March 2015 Board hearing, the Veteran testified that she was currently employed on a full-time basis at an emergency management agency, identified in VA treatment records as the United States Department of Homeland Security.  See id. at pages 40-41.  Accordingly, the Board finds that the question of entitlement to TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

The appeal of the Veteran's claim for service connection for plantar fasciitis, left heel is dismissed.

The appeal of the Veteran's claim for service connection for eczema of the face is dismissed.

Entitlement to a rating in excess of 10 percent for service-connected left knee strain with scar, status post ACL repair is denied for recurrent subluxation or lateral instability.

Entitlement to a rating in excess of 10 percent for service-connected left knee strain with scar, status post ACL repair is denied for limitation of extension.

Entitlement to a rating of 20 percent for service-connected left knee strain with scar, status post ACL repair is granted is granted for dislocated semilunar cartilage for the entire appeal period.

Entitlement to a rating of 10 percent for service-connected left knee strain with scar, status post ACL repair is granted for limitation of flexion for the entire appeal period. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2015, the Board remanded the appeal to provide the Veteran with a new VA examination to determine the level of severity of her right heel disability.  The Board specifically directed the examiner to rate the Veteran's right heel disability as slight, moderate, moderately severe, or severe and to determine whether any new right foot diagnoses found are related to the Veteran's right heel disability.

In May 2016, the Veteran underwent VA examination.  The examiner diagnosed her with bilateral plantar fasciitis and bilateral hammer toes.  Synovitis was also noted as a claimed foot condition, but there were no specific findings noted concerning this condition in the examination report.  Physical examination revealed that the Veteran has hammertoes of the right second, third, fourth, and little toes.  Diagnostic testing revealed small plantar calcaneal enthesophytes on the right and mild bilateral hammertoe deformities, but was negative for pes planus.  In a separate May 2016 medical opinion report, the same examiner concluded that the Veteran does not have a current diagnosis of left or right foot synovitis.  Review of these reports reveals that the examiner failed to offer any opinion with respect to whether the Veteran's right hammertoe diagnosis is related to her service-connected right heel disability, and failed to rate the her service-connected right heel disability as slight, moderate, moderately severe, or severe.  Accordingly, remand is needed for further clarification on these issues.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the May 2016 VA examination of the Veteran's right foot, or a suitable substitute if that examiner is unavailable.

The examiner should address the following:

(A) Determine whether the current diagnosis of right foot hammertoes is related to the Veteran's service-connected right heel plantar fasciitis.  

(B) With respect to the Veteran's service-connected plantar fasciitis of the right heel, determine whether such disability is slight, moderate, moderately severe, or severe.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment. All opinions expressed should be accompanied by supporting rationale.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


